t c memo united_states tax_court estate of dora halder deceased anita halder macdougall executrix petitioner v commissioner of internal revenue respondent docket no filed date robert d whoriskey for petitioner monica eb koch for respondent memorandum opinion vasquez judge this case is before the court on the estate’s motion for entry of decision the issue for decision is whether the parties reached a basis of settlement with regard to the value of decedent’s interest in the halder macdougall investment co the limited_partnership as of the date of death background dora halder decedent died on date in new york new york decedent’s daughter anita halder macdougall resided in oyster bay new york when the petition was filed in this case the petition disputed among other adjustments respondent’s determination in the notice_of_deficiency that the fair_market_value of decedent’s interest in the limited_partnership was dollar_figure on the date of death on date the court set the trial date for date on date the parties met with appeals officer howard h lindenbaum mr lindenbaum to discuss the case mr lindenbaum respondent’s counsel monica e koch ms koch the estate’s counsel robert d whoriskey mr whoriskey and co- counsel charles r goulding mr goulding and the estate’s accountant gordon s sherland mr sherland were present at this meeting the parties discussed the value of the limited_partnership the estate’s representatives indicated that they would make an offer of settlement following this meeting on date mr sherland sent mr lindenbaum a settlement proposal in which mr sherland proposed that as a starting point for the calculation the limited_partnership be valued at dollar_figure in when the estate claims the limited_partnership was formed - on date mr lindenbaum notified mr sherland by telephone that the value in the proposal was not acceptable the date telephone conversation in this conversation mr lindenbaum explained that he calculated a value of dollar_figure for the limited_partnership on the date of death based upon its value of dollar_figure million in mr lindenbaum offered to fax mr sherland his chicken scratchings to show how the dollar_figure value was calculated on that day mr lindenbaum faxed mr sherland his calculations which mistakenly valued decedent’s partnership_interest at dollar_figure million on the date of death the date fax mr sherland realized upon receipt of the fax that the dollar_figure million figure was less than the value mr lindenbaum proposed earlier that day mr sherland did not contact mr lindenbaum regarding the discrepancy mr sherland contacted mr whoriskey mr goulding and ms macdougall regarding mr lindenbaum’s proposal of a dollar_figure value and informed them of the discrepancy in the faxed document mr goulding advised mr sherland not to contact mr lindenbaum regarding the discrepancy the estate’s representatives also advised mr sherland to agree to the dollar_figure million figure in the date fax on date mr sherland sent a fax to mr lindenbaum in which mr sherland agreed to mr lindenbaum’s dollar_figure million figure contained in the date fax on the q4e- next day mr lindenbaum left a telephone message for mr sherland that an error was made in the date fax and mr sherland would receive the corrected figures by fax on that day mr lindenbaum sent a fax to mr sherland the date fax the fax stated unfortunately my fax to you was incorrect i had left off page six and in the rush to get it out to you used the value of property in as the final value and not the value of decedents sic interest at the time of death of dollar_figure i told you this was the amount over the phone and discussed that i was following the method that you used on the tax_return but using the starting value for the real_estate of dollar_figure and while i felt their sic was an argument for no discount i would allow a discount for settlement we did discuss the final value of dollar_figure on date mr sherland sent a fax to mr lindenbaum which stated everyone now realizes that the first figures you discussed with me on the phone and your settlement fax offer are substantially different we believe that you made an honest mistake however for our part we believe after deliberating with our counsel and our client that we had accepted a basis of settlement that made sense if you took into account both the expenses and uncertainties of litigation mr sherland further informed mr lindenbaum that a basis of settlement had been reached in a telephone conversation soon after mr lindenbaum told mr sherland that mr lindenbaum would only discuss the figures in the date fax and discussed in the date telephone conversation e the value of dollar_figure mr lindenbaum did not feel an agreement had been reached with the estate and therefore did - not seek authorization from his supervisor harold j finkelstein lead appeals team manager on the discussed values on date ms koch met with the estate’s representatives during which mr whoriskey again raised the issue that an enforceable basis of settlement had been reached by mr lindenbaum and mr sherland prior to the filing of the instant motion the parties did not execute any documents or file any documents with the court regarding these discussions nor did the parties make any representations to the court that a basis of settlement had been reached on date the estate filed a motion for entry of decision based upon an agreed basis of settlement on date respondent filed a notice of objection wherein he objected to the granting of the estate’s motion the court scheduled the evidentiary hearing on date additionally the court granted the estate’s motion for continuance of the trial because the estate’s expert could not testify on the scheduled date due to health concerns discussion the court applies general principles of contract law to compromises and settlements of federal tax cases we stated in 52_tc_420 that a compromise is a contract and thus is a proper -- - subject of judicial interpretation as to its meaning in light of the language used and the circumstances surrounding its execution see also 39_tc_602 affd 328_f2d_622 6th cir 26_tc_171 46_bta_663 himmelwright v commissioner tcmemo_1988_114 ina tax case settlement agreements may be reached through correspondence in the absence of a formal document manko v commissioner tcmemo_1995_10 a prerequisite to the formation of an agreement is an objective manifestation of mutual assent to its essential terms also known as a meeting of the minds 241_f3d_135 2d cir am merch marine ins co v letton 9_f2d_799 2d cir 90_tc_684 manko v commissioner supra the determination of whether there was a meeting of minds sufficient to constitute a contract is one of fact u s titan inc v guangzhou zhen hua shipping co supra pincite we are asked to decide whether the parties entered into a contract to settle the case based on the evidence we conclude that there was not a meeting of the minds and therefore no basis of settlement was ever reached by the parties mr - lindenbaum and mr sherland discussed the values in the date telephone conversation the calculations faxed to mr sherland on that day were to support mr lindenbaum’s proposed value of dollar_figure upon receipt mr sherland knew that the value of dollar_figure million was different from the dollar_figure value discussed in the telephone conversation held just before instead of requesting clarification the estate’s representatives tried to agree to the lower value because it was to their advantage mr lindenbaum immediately contacted the estate’s representative mr sherland to clarify the error as apparent from the faxes afterwards both parties acknowledged that mr lindenbaum made an honest mistake holding that a settlement basis had been reached would allow the estate to take an unfair advantage of a simple honest error that was immediately corrected the estate argues that our holdings in 90_tc_315 and 108_tc_320 affd 208_f3d_205 3d cir are unusually clear and precise in supporting its argument that the court should not vacate the alleged settlement agreement based upon respondent’s unilateral mistake in 85_tc_359 we set forth criteria to be used when determining whether we should exercise our discretion to modify or set_aside a settlement stipulation --- - the party seeking modification however must show that the failure to allow the modification might prejudice him discretion should be exercised to allow modification where no substantial injury will be occasioned to the opposing party refusal to allow modification might result in injustice to the moving party and the inconvenience to the court is slight citations omitted in stamm and dorchester indus we applied stringent eve-of- trial standards rather than criteria applied in adams v commissioner supra in deciding whether to vacate a settlement agreement because the agreements led to the cancellation of imminent trial dates ’ dorchester indus inc v commissioner supra pincite further in each case the parties had either filed a stipulation of settled issues with the court or notified the court that an agreement had been reached id pincite stamm intl corp v commissioner supra pincite adams v commissioner supra pincite we find those cases distinguishable from the instant case because the parties did not reach a meeting of minds execute any settlement agreement notify the court that a settlement had been reached or file a stipulation of settled issues with the court the court did not cancel or delay the ' the stringent standards were that the moving party must satisfy standards similar to those applicable in vacating a judgment entered into by consent ie the judgment will be upheld unless there is a showing of a lack of formal consent fraud mistake or some similar ground 108_tc_320 affd 208_f3d_205 3d cir --- - trial date because of any settlement between the parties ie the court granted a continuance in this case because the estate’s expert was ill and mr lindenbaum contacted mr sherland with regard to the error the next day we do not believe that the estate should reap an undue advantage from the error see sergy v commissioner tcmemo_1990_442 we believe that an injustice would occur if we were to require respondent to adhere to the dollar_figure million value reflected in the date fax we find that there was no meeting of the minds between the parties and we shall deny the estate’s motion for entry of decision in reaching our holding herein we have considered all arguments made and to the extent not mentioned above we conclude them to be moot irrelevant or without merit to reflect the foregoing an appropriate order will be issued even if we held there was a meeting of minds we would deny the estate’s motion because the settlement was never signed or approved by or even submitted to any irs official authorized to approve it 75_tc_475
